349 F.2d 1022
Virgie Lee VALLEY et al., Appellants, United States ofAmerica, Intervenor,v.RAPIDES PARISH SCHOOL BOARD et al., Appellees.
No. 22832.
United States Court of Appeals Fifth Circuit.
Aug. 17, 1965.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
Louis Berry, Alexandria, La., for appellants.
F. Jean Pharis, Alexandria, La., for appellees.
Before HUTCHESON, RIVES and JONES, Circuit Judges.
PER CURIAM.


1
It is ordered that the motion of the United States for leave to intervene as an appellant in this cause is hereby granted.  The judgment of the district court is vacated and the cause is remanded to the district court for further consideration in the light of Singleton v. Jackson Municipal Separate School District et al., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 5 Cir., 348 F.2d 1010, decided by this Court on July 2, 1965.


2
The disposition made by this order renders unnecessary the consideration of other matters submitted to this Court by motions.